DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 02/08/2021 has been entered. Claims 2-7 and 17-27 have been canceled, and Claim 8 has been amended. Thus, Claims 1 and 8-16 are currently pending and under examination.


Specification
	The title of the invention has been amended and thus the objection to the specification has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior reference for elected Claims 1 and 8-16 is Patent number US7,235,299 (cited in the Restriction/Election requirement mailed on 05/06/2020; US’299 hereinafter).
US’299 teaches a process for the preparation of phenolic prills, such as hydroquinone prills, the process comprising the following (col. 3, line 26-31):

    PNG
    media_image1.png
    166
    598
    media_image1.png
    Greyscale

US’299 further teaches that the aqueous solution of the phenolic compound comprises 50 to 90% by weight of phenolic compound and 10% to 50% by weight of water, and in case of hydroquinone it comprises 50 to 75% by weight of hydroquinone and 25% to 50% by weight of water (col. 4, lines 26-34).
However, US’299 fails to teach or suggest forcing a molten composition comprising from 50 to 100% by weight of phenolic compound and less than 0.1% by weight of water.
Accordingly, a skilled artisan would not have been motivated to use the methods of US’299 to arrive at the instantly claimed process for the preparation of prills of one or more compound of formula (A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 8-16 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622